Citation Nr: 1341556	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  08-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left hip with aseptic necrosis in the head of femur (left hip disability).  

2.  Entitlement to a temporary total disability rating due to a hospitalization over 21 days.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to November 1970, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.  The Veteran testified at a Board hearing before the undersigned in October 2008.  The claim was remanded by the Board in February 2009.  

The issue of entitlement to service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In October 2013, prior to the Board's issuance of a final decision, the Veteran submitted correspondence indicating his wish to withdraw the appeal of the denial of his claim of entitlement to a temporary total disability rating due to a hospitalization over 21 days.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the claim of entitlement to a temporary total disability rating due to a hospitalization over 21 days have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In correspondence received by VA in October 2013 and prior to the Board's issuance of a final decision, the Veteran indicated that he wished to withdraw the appeal of the denial of claim of entitlement to a temporary total disability rating due to a hospitalization over 21 days. 

The Board finds that this statement clearly articulated the Veteran's intent to withdraw this claim from appellate status.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal of the claim of entitlement to a temporary total disability rating due to a hospitalization over 21 days is dismissed.  

REMAND

Unfortunately, the Board finds that another remand is required with respect to the Veteran's claim of entitlement to service connection for a left hip disability.

The Veteran essentially contends that multiple parachute jumps and combat experiences during service caused his arthritis of the left hip and subsequent left hip replacement.  The evidence of record shows that he went to jump school and was awarded a parachutist's badge.  He also served multiple tours in Republic of Vietnam.  

The Veteran was afforded a VA examination in March 2006 during which he was diagnosed as having degenerative arthritis of the left hip with aseptic necrosis in the head of femur.  The examiner provided no nexus opinion with respect to the etiology of the left hip disability.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Ultimately, the Board finds that the March 2006 VA examination is inadequate and his claim should again be remanded for a new examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding treatment records related to the Veteran's left hip disability and associate them with the claims folders.

2.  Schedule the Veteran for an appropriate VA examination addressing the etiology of his claimed left hip disability.  The claims file, including any pertinent evidence in electronic format, should be provided to the examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left hip disability had its onset during military service or is otherwise related to service. 

The examiner is asked to specifically comment on the documented history of in-service participation in parachute jumps.  

A complete rationale for all conclusions and opinions, with citation to relevant medical findings, must be provided.

3.  The RO/AMC should perform any additional development it deems necessary.

4.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


